DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.
 
Status of Claims
2.	Claims 1-17 are currently pending. Claims 1 and 4 have been amended. Claims 18-20 were previously cancelled. No new subject matter added. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 11-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proulx et al. (US 20070106264 A1), hereinafter referred to as “Proulx”.
Regarding claim 1, Proulx teaches a valve (see Figures 1-4) comprising: a valve body (body (4)); and a valve stem (plunger (18)) disposed at least partially within the valve body (see Figure 1), the valve stem (18) comprising a sidewall defining a central lumen (fluid channel (27) having sidewalls to define the channel, see Figure 1) and at least one opening (opening (26)) in the sidewall (see Figure 1), wherein the valve is adapted to prevent fluid flow through the lumen when the at least one opening is disposed within the valve body (4) and permit fluid flow through the lumen (27) when the at least one opening is exposed from the valve body (see Paragraphs [0040-0047] and [0066]), and wherein the valve is essentially free of a spring (valve in Figure 1 does not contain a spring); and a retention feature (cam (32)) adapted to be installed within an aperture of the valve body (cam slot (32) rides into cam slot (36) formed in the body (4), see Paragraph [0041]) by translating the retention feature in a direction toward the valve stem or by rotating the retention feature about the valve stem (the plunger (18) is moved rearward or downstream and rotated at the same time, as evidenced by the movement of the cams (32) in the cam slot (36), see last line of Paragraph [0045]) (therefore the cams (32) would rotate with respect to plunger (18) and ride into cam slot (36) formed by body (4), see Figure 1 and 2) (as similarly evidence by Figure 9a-b). 
Regarding claim 2, Proulx further teaches wherein the valve (see Figures 1-4) is adapted to selectively restrict fluid flow relative to a bag (upstream component (72)) (the valve device can be in a closed position which there is no fluid passage formed in the plunger to the upstream component (72), see Paragraph [0047]) (see Figure 4) containing a biologically active or pharmaceutical composition (connector valve is used in the pharmaceutical and biopharmaceutical industry, see Paragraph [0002]).
Regarding claim 11, Proulx further teaches wherein a first longitudinal end (44) (farthest most end of the first portion of fluid channel (27), see Figure 1) of the central lumen of the valve stem is closed (end (44) is closed, see Figure 1).
Regarding claim 12, Proulx further teaches wherein the at least one opening (26) comprises a plurality of openings (plunger (18) also contains one or more openings (26), see Paragraph [0040].
Regarding claim 13, Proulx further teaches wherein a planar surface disposed on a first longitudinal end of the valve stem (planar surface of first longitudinal end (44)) is tangent with the at least one opening (the planar surface of a first longitudinal end (44) can have a surface tangent to the opening (26), see in Figure 1 and 4).
Regarding claim 15, Proulx further teaches wherein the at least one opening (26) is adapted to be disposed between a first and second longitudinal ends of the valve body when the valve is in the closed configuration (opening (26) is disposed between a first and second longitudinal ends of the valve when in closed position, see Figure 1).
Regarding claim 16, Proulx further teaches wherein the valve comprises: a first seal (38) disposed between the valve stem (18) and the valve body (4) at a location between the at least one opening and a second longitudinal end of the valve stem; and a second seal (38) disposed between the valve stem and the valve body at a location between the first longitudinal end of the valve stem and the at least one opening (one or more seals (38) are arranged along the length of the plunger (18) to form a liquid tight seal between various portions of the plunger, see Paragraph [0042]) (see Figure 1) .
Regarding claim 17, Proulx further teaches wherein the valve stem (18) defines a barbed interface (30) adjacent to a second longitudinal end (as shown above) adapted to receive a fluid conduit (barb design (30) connects to the next downstream component, see Figure 1 and 2) (see Paragraph [0041]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Proulx and Yamane (JP H0658431 A, as cited in the provided translation).
Regarding claim 3, Proulx teaches all of the limitations, as discussed above in claim 1. However, Proulx does not explicitly disclose wherein the valve stem defines a locking flange extending from the sidewall, and wherein the locking flange is adapted to engage with the retention feature to selectively maintain the valve stem in an open and closed configuration. 
Yamane teaches a flow regulating valve (see Abstract) wherein the valve stem (3) defines a locking flange extending from the sidewall (adjustment knob (28) extending and coupled with the side wall of stem (3), see Figure 1), and wherein the locking flange (adjustment knob (28)) is adapted to engage with the retention feature (sliding portion (8)) to selectively maintain the valve stem in an open and closed configuration (adjustment knob (28) engaged with sliding portion (8) is adapted to contact the first stop feature when a valve is open and contact the second stop feature when the valve is closed, see Paragraph [0008])(see Figure 1 and 3). 
Proulx and Yamane are analogous art because both deal with a flow regulating valve for fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the valve body of Proulx and replace it with the valve body defining a locking flange, as taught by Yamane. Yamane teaches the locking flange is capable of precise set pressure when the pressure in the pipe is required to be safe for the equipment of the pipe system (see last paragraph [0006]).
Regarding claim 4, Proulx teaches all of the limitation discussed above in claim 3. However, Proulx does not explicitly disclose wherein the valve body defines a first stop feature and a second stop feature spaced apart by an adjustment length, and wherein the locking flange is translatable along the adjustment length.
Yamane teaches wherein the valve body (2) defines a first stop feature and a second stop feature spaced apart by an adjustment length (sliding portion (8) is adapted to contact the first stop feature when a valve is open and contact the second stop feature when the valve is closed of cylinder (2), see Paragraph [0008]) (see below), and wherein the locking flange (adjustment knob (28)) is translatable along the adjustment length (translatable along a length (L), see Figure 2)(adjustment knob moves relative to sliding portion (8))(see Paragraph [0008]).

    PNG
    media_image1.png
    255
    281
    media_image1.png
    Greyscale
[AltContent: textbox (First stop feature )][AltContent: textbox (Second stop feature )][AltContent: arrow][AltContent: arrow]
Proulx and Yamane are analogous art because both deal with a flow regulating valve for fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the valve body of Proulx and replace it with the valve body defining a locking flange, a first stop, and second stop, as taught by Yamane. Yamane teaches the locking flange is capable of precise set pressure when the pressure in the pipe is required to be safe for the equipment of the pipe system (see last paragraph [0006]).
Regarding claim 5, Proulx and Yamane teaches all of the limitation discussed above in claim 4. Yamane further teaches wherein the adjustment length, LA, is no less than a shortest distance, Do, between a first longitudinal end of the valve stem and the at least one opening (the adjustment length (L) is no less than the shortest distance between the first longitudinal end of the valve and the opening, as shown relatively below). 
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Shortest distance (Do))][AltContent: textbox (Adjustment length (LA))][AltContent: arrow]
    PNG
    media_image2.png
    282
    249
    media_image2.png
    Greyscale

Regarding claim 6, Proulx and Yamane teaches all of the limitation discussed above in claim 5. Yamane further teaches wherein the locking flange (8) is adapted to contact the first stop feature when the valve is in the open configuration and contact the second stop feature when the valve is in the closed configuration (see Paragraph [0008]).
Regarding claim 7, Proulx teaches all of the limitation discussed above in claim 5. However, Proulx do not explicitly disclose wherein the retention feature is installable between the first and second stop features.
Yamane teaches wherein the retention feature (knob portion (28) with guide ring (7)) is installable between the first and second stop features (between the first and second stop features as shown above).
Proulx and Yamane are analogous art because both deal with a flow regulating valve for fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the retention feature of Proulx and replace it with the retention feature of Yamane. Yamane teaches the valve system is capable of precise set pressure when the pressure in the pipe is required to be safe for the equipment of the pipe system (see last paragraph [0006]).
Regarding claim 8, Proulx and Yamane teaches all of the limitation discussed above in claim 5. Yamane further teaches wherein the retention feature is adapted to contact the second stop feature when the valve is in the open configuration and contact the first stop feature when the valve is in the closed configuration (guide ring (7) which is a component of knob (28) will come into contact with the first stop feature when valve is close, see Figure 1, and come into contact with the second stop feature when open, see Figure 2).
Regarding claim 9, Proulx teaches all of the limitation discussed above in claim 5. However, Proulx does not explicitly disclose wherein the retention feature is moveable between an engaged position and a disengaged position.
Yamane teaches wherein the retention feature (knob (28) and guide ring (7)) is moveable between an engaged position and a disengaged position (lock nut (5) can be used to lock the movement of the adjustment ring (1) into position leading the knob (28) and guide ring (7) to be disengaged, see Paragraph [0008]). 
Proulx and Yamane are analogous art because both deal with a flow regulating valve for fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the retention feature of Proulx and replace it with the retention feature of Yamane. Yamane teaches the locking nut would prevent the sliding of the valve head and prevent slack of the valve (see Paragraph [0008]). 
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Proulx and Cast (US 3465778 A).
Regarding claim 10, Proulx teaches all of the limitation discussed above in claim 1 and Proulx further teaches an opening an opening force and a closing force (plunger (18) can be moved to a closed and open position, see Paragraph [0045]). However, Proulx does not explicitly disclose wherein an opening force, Fo, required to move the valve stem to an open configuration, is approximately equal to a closing force, Fc, required to move the valve stem to a closed configuration, as measured when fluid pressures on both longitudinal ends of the valve stem are approximately equal.
Cast teaches wherein an opening force, Fo, required to move the valve stem to an open configuration, is approximately equal to a closing force, Fc, required to move the valve stem to a closed configuration (the sleeve valve (38), analogous to the valve stem, has an opening and closing force that are equal, see Col. 4 lines 18-30), as measured when fluid pressures on both longitudinal ends of the valve stem are approximately equal (balancing flow dynamic flow forces on a regulating piston, see Col. 1 lines 16-17).
Proulx and Cast are analogous art because both deal with a control valve system for fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the shape of the openings/valve stem shape of Proulx and further include the shape of the grooves/the angle of the ports, as taught by Cast. Cast teaches these design choices are selected so that the resultant reaction force due to these changes in momentum is in an opening direction and equal to the previously mentioned closing force. The sleeve, therefore, is able to accurately maintain the pressure in chamber and a predetermined level above the pressure in conduit during conditions of high bypass flow. As such, the pressure differential across the metering valve is maintained constant, enabling it to accurately schedule fluid over a broad range of flow rates (see Col. 4 lines 31-41).
10.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Proulx.
Regarding claim 14, Figure 1 in Proulx teaches the at least one opening (26). However, Figure 1 does not explicitly teach wherein the at least one opening is adapted to extend at least partially past a first longitudinal end of the valve body when the valve is in the open configuration.
Figure 16a in Proulx teaches the opening (181) is adapted to extend at least partially past a first longitudinal end of the valve body when the valve is in the open configuration (the device in Figure 16a has a plunger (181) retracting into the bore (182), is extended out from the bore to expose an opening or openings (184), see Paragraph [0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the valve configuration of Figure 1 of Proulx and further include the at least one opening is adapted to extend at least partially past the first longitudinal end of the valve body, as taught by Figure 16 of Proulx. Proulx teaches the extended openings create fluid communication between one end and the other end of the device (see Paragraph [0066]).
Response to Arguments
11.	Applicant’s arguments, see pg.1, filed 05/31/2022, with respect to claims 4-9 have been fully considered and are persuasive. The U.S.C 112(b) rejection of claims 4-9 has been withdrawn.
12.	Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
13.	Specifically, applicant argues in claim 1, 10 and 14 that Proulx fails to disclose a retention feature adapted to be installed within an aperture of the valve body by translating the retention feature in a direction towards the valve stem or by rotating the retention feature about the valve stem. Applicant describes the retention feature (cam 32) being a part of the valve stem (18) in Proulx. 
The examiner respectfully disagrees that Proulx fails to disclose the retention feature (32) adapted to be installed within the aperture of the valve by rotating the retention feature about the valve stem. As described above, the plunger (18) is moved rearward or downstream and rotated at the same time, as evidenced by the movement of the cams (32) in the cam slot (36), see last line of Paragraph [0045]) (therefore the cams (32) would rotate with respect to plunger (18) and ride into cam slot (36) formed by body (4), see Figure 1 and 2) (as similarly evidence by Figure 9a-b). The cam (32) would indeed rotate to be installed within the cam slot (36). Therefore claim 1 and subsequent claims would still be anticipated by Proulx, as mapped above. 
14.	Specifically, applicant argues in claims 4-9 that Yamane fails to cure the deficiencies of Proulx by not teaching or suggesting a strut bearing including: a housing including a top piece and a bottom piece; and a plurality of low friction components each including a low friction layer including a low friction material, where the plurality of low friction components are bonded to the top piece or the bottom piece of the housing, where at least two low friction components of the plurality of low friction components are circumferentially offset from one another by translating the retention feature in a direction toward the valve stem or by rotating the retention feature about the valve stem. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a housing including a top piece and a bottom piece; and a plurality of low friction components each including a low friction layer including a low friction material, where the plurality of low friction components are bonded to the top piece or the bottom piece of the housing, where at least two low friction components of the plurality of low friction components are circumferentially offset from one another) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartnett et al. (US 20090229671 A1) teaches a valve (see Figure 1) comprising: a valve body (28 and 26); and a valve stem (plunger (62)) disposed at least partially within the valve body (disposed within stationary section (28), see Figure 2), the valve stem comprising a sidewall defining a central lumen (see Figure 1) and at least one opening in the sidewall (opening (66)), wherein the valve is adapted to prevent fluid flow through the lumen when the at least one opening is disposed within the valve body (see Paragraph [0032]) and permit fluid flow through the lumen when the at least one opening is exposed from the valve body (see Paragraph [0031]), and wherein the valve is essentially free of a spring (there is no spring element in the prior art); and a retention feature (cam (56), see Figure 3a-b) adapted to be installed within an aperture of the valve body (the plunger (62) can contain one or more cams (56) that ride in one or more cam slots (58) located in the rotating section (26) of the body (14) by translating the retention feature in a direction toward the valve stem or by rotating the retention feature about the valve stem (the cam (56) is translated via cam slot (58) towards the valve stem (62))(the arrow in FIG. 4b depicts the rotational movement of rotating section (26) and cam slot (58)).
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R./ (8/11/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        


/SUSAN S SU/Primary Examiner, Art Unit 3781
12 August 2022